DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-19 and 21-23 of U.S. Patent No. 10,939,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broadened from those of the parent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit assembly” in claims 2 and 14 and “an actuator”/”one or more actuators” in claim 14. It is noted that the actuators correspond to the brakes per the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2 and 14, the “a control unit assembly” is not positively described for what it encompasses. It is noted that per [0073]-[0075], the control unit assembly is 400 and that it “can” have one or more user interfaces or “can” include one or more of a chassis, yaw control assembly, etc. In light of the 112(f) interpretation above, it is unclear as to what scope the control unit assembly is to be given by the specification.
Claims 3-13 and 15-21 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 14, the “a control unit assembly” is not positively described for what it encompasses. It is noted that per [0073]-[0075], the control unit assembly is 400 and that it “can” have one or more user interfaces or “can” include one or more of a chassis, yaw control assembly, etc. In light of the 112(f) interpretation above, it is unclear as to what scope the control unit assembly is to be given by the specification.
Regarding Claim 2, line 14, “one or more brakes” is recited however a “brake” is already introduced in line 9 for a different structure. A unique name should be selected such as to avoid confusion.
Regarding Claims 3 and 4, “one or more of the brake in the elevating linkage assembly” is recited however in parent claim 2, the elevating linkage assembly is recited as having only “a brake”, not more than one.
Regarding Claim 7, “one or both of the brake in the elevating linkage assembly” is recited however in parent claim 2, the elevating linkage assembly is recited as having only “a brake”, not more than one.
Regarding Claims 11, 13, 19 and 21, the phrase “in a substantially weightless manner” is not understood. It is noted that none of the structures can truly be weightless and it is not clear how such a weightless manner is achieved.
Regarding Claim 14, the term “an actuator” is recited twice, followed by “one or more actuators”. It is noted that these pertain to different structures therefore unique names should be selected such as to avoid confusion.
Regarding Claim 15, the phrase “one or more of the actuator in the elevating linkage assembly” is recited however in parent claim 14, the elevating linkage assembly is recited as having only “an actuator”, not more than one.
Regarding Claim 17, the phrase “one or more actuators in the pitch control assembly” is recited however lacks proper antecedent basis (wherein this structure is already introduced in Claim 14). 
Claims 5, 6, 8-10, 12, 16, 18 and 20 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz Morales (US Pub No. 2010/0204713 A1).
	Regarding Claim 2, Ruiz Morales discloses
a control unit assembly (30) configured to support and operate one or more robotic tools (18); and 
a support assembly configured to movably support the control unit assembly in space, the support assembly comprising 
an elevating linkage assembly (27, J1, 26, 29) extending from and operatively coupled to the control unit assembly, the elevating linkage assembly configured to vary a vertical position of the control unit assembly (via J1, see Abstract) in space, the elevating linkage assembly comprising a brake ([0091]) operable to substantially brake movement of the elevating linkage assembly; and 
a pitch (J5) and yaw (J4) assembly disposed between the control unit assembly and at least a portion of the elevating linkage assembly, the pitch and yaw assembly being configured to allow movement of the control unit assembly in one or both of a pitch direction and a yaw direction and comprising one or more brakes (“brakes of the joints J2, J3, J4, J5 and J6” in [0092]) operable to substantially brake movement of the control unit assembly in one or both of pitch and yaw, 
wherein the brake in the elevating linkage assembly and the one or more brakes in the pitch and yaw assembly are all actuatable between an unlocked position (“motor brake is disengaged” in [0091], “release brakes of the joints J2, J3, J4, J5 and J6” in [0092]) to allow an operator to manually change one (i.e. at least of J2-J6 in [0092]) or both of a position and an orientation of the control unit assembly in space and a locked position to fix the position and orientation of the control unit assembly in space (i.e. wherein the brakes are released from an engaged state/locked position).
	Regarding Claim 9, Ruiz Morales discloses
a yaw control assembly (J4/28) coupled to a distal end of the elevating linkage assembly (at cantilevered end of 29, see Fig. 4, Fig. 5) and a pitch control assembly (J5) coupled to a distal end of the yaw control assembly (at lower end of 28, see Fig. 4, Fig. 5) so that the pitch control assembly is interposed between the yaw control assembly and a chassis of the control unit assembly (i.e. the body of 30).
Regarding Claim 10, Ruiz Morales discloses
at least a portion of the pitch control assembly (J5) and at least a portion of the yaw control assembly (J4) rotate about perpendicular axes to each other (see Fig. 5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales (US Pub No. 2010/0204713 A1) in view of Ushiroda (US Pub No. 2019/0274530 A1).
Regarding Claim 3, 
Ruiz Morales does not disclose electromagnetic brakes.
Ushiroda discloses brakes of robotic joint sections to be electromagnetic brakes ([0076]), for the purpose of controlling/restricting robotic movement as necessary.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Ruiz Morales by including the electromagnetic

brakes as disclosed by Ushiroda, for the purpose of controlling/restricting robotic 

movement as necessary.






Allowable Subject Matter
Claims 4-8 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 9, 2022